PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/216,146
Filing Date: 11 Dec 2018
Appellant(s): Koch et al.



__________________
Jason Y. Pahng (Reg. No. 59,943)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/8/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 line 7 recites “of which projections are developed”.  It is not clear if this instance of “projections” is related to the previously recited “at least two projections” in line 2 of claim 30.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as being the same projections.
Claim 30 recites the limitation "the length" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 30 and 32 recite “wherein the length of each of the projections in the cross section view of the tube corresponds substantially to distance between projections in the direction from the gas inlet to the gas outlet”.  It is unclear what this exact measurement is trying to claim, nor is it clear if the length is referring to the distance from inlet to outlet, from top to bottom of the tube, or from right to left of the tube.  It is further unclear what the exact scope of “corresponds substantially” entails since corresponds is a relative term modifying another relative term substantially.  Additionally, since the projections are angled, it is unclear if the distance between projections is being measured from one extremity to another extremity, or if the distance is being measured in parallel relationship diagonally.  Finally, it is unclear as to what cross-sectional view is being relied upon to determine the lengths and distances.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as the projections are spaced apart.
Claim 32 line 7 recites “of which projections are developed”.  It is not clear if this instance of “projections” is related to the previously recited “at least two projections” in line 2 of claim 30.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as being the same projections.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geskes (US2010/0139631A1, as cited in the IDS).
Re Claim 12. Geskes teaches a tube (8) for an exhaust gas cooler (Paragraph 22 teaches use in an exhaust gas cooler) comprising: 
at least two projections (9) on an inside of the tube, wherein one of the projections (far right 9 in figure 3b) is implemented closer to a gas inlet (inlet at 8a) in the direction toward the gas inlet and the height of the projection closer to the gas inlet in the direction of a tube axis is smaller than at least one implemented (far left 9 in figure 3b) closer to a gas outlet, wherein the tube is flat (Figures 3a, 3b; Paragraphs 22-23), wherein the tube comprises in cross section two parallel side walls (top and bottom walls of 8) on each of which projections are developed (Figures 3a, 3b; Paragraphs 22-23).

Re Claim 20. Geskes teaches the projections are developed to be elongated (Figures 3a, 3b; Paragraphs 22-23). 
Re Claim 22. Geskes teaches the projections extend at an angle to the direction of flow (“P” is the flow) (Figures 3a, 3b; Paragraphs 22-23). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Geskes (US2010/0139631A1, as cited in the IDS) in view of Ruckwied (US2011/0000657A1, as cited in IDS).
Re Claim 30. Geskes teaches a tube (8) for an exhaust gas cooler (Paragraph 22 teaches use in an exhaust gas cooler) comprising: 
at least two projections (9) on an inside of the tube, wherein one of the projections (far right 9 in figure 3b) is implemented closer to a gas inlet (inlet at 8a) in the direction toward the gas inlet and the height of the projection closer to the gas inlet in the direction of a tube axis is smaller than at least one implemented (far left 9 in figure 3b) closer to a gas outlet, wherein the tube is flat (Figures 3a, 3b; Paragraphs 22-23), wherein the tube comprises in cross section two parallel side walls (top and bottom walls of 8) on each of which projections are developed (Figures 3a, 3b; Paragraphs 22-23),
wherein the length of each of the projections in the cross section view of the tube corresponds substantially to distance between projections in the direction from the gas inlet to the gas outlet (Figures 3a, 3b; Paragraphs 22-33; The projections are spaced apart from each other),
wherein in the cross section view of the tube, the height of the projection closest to the gas inlet is approximately 5%-10% of the distance between the two parallel side walls and the height of the projection closest to the gas outlet is approximately less than 50% of the distance between the two parallel side walls in proximity of the gas outlet (Figures 3a, 3b; Paragraphs 22-23; Figure 3a illustrates the protrusions 9 can have different heights, wherein the right protrusions 9 appear to be around 10% of the height of the tube since they barely extend from the inner surface, and the left protrusions 9 appear to be approximately less than 50% of the height of the tube since they do not touch the opposing protrusions);
wherein, apart from the projections, the tube has a constant flow cross section (“H” is the tube height, which is constant) (Figures 3a, 3b; Paragraphs 22-23; The top and bottoms of the tube 8 have a constant flow cross section).  
Geskes teaches the projections are aligned top and bottom (Figures 3a, 3b) but fails to specifically teach the projections developed on opposing sides criss-cross; the two parallel side walls are connected by substantially semi-cylindrical sections; and the height of the inlet projections are 10%-20% and the height of the outlet projections are approximately 30%.
However, Geskes teaches the inlet projections are smaller than the outlet projections, wherein the inlet projections barely protrude into the flow channel and the outlet projections approach the middle of the flow channel.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the inlet projections height to be 10%-20% of the tube height and the outlet projections be approximately 30% of the tube height, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 (II).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to to select the inlet projections height to be 10%-20% of the tube height and the outlet projections be approximately 30% of the tube height, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05 (II).  In this instance, the height of the projections affects the pressure drop and heat transfer characteristics, wherein it is beneficial to have less pressure drop at the inlet and increased heat transfer surface area at the outlet in order to balance heat transfer throughout the tube, thereby optimizing the efficiency of the tube.
Geskes teaches the projections are aligned top and bottom (Figures 3a, 3b) but fails to specifically teach the projections developed on opposing sides criss-cross; the two parallel side walls are connected by substantially semi-cylindrical sections.
However, Ruckwied teaches the projections (7) developed on opposing sides (1, 2) criss-cross (Figure 2.5; Paragraphs 72-80; Paragraphs 121-142); the two parallel side walls are connected by substantially semi-cylindrical sections (Figure 4; Paragraph 70 teaches curved sides 3, 4; Paragraphs 121-142).
Therefore, in view of Ruckwied’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the opposing projections of Geskes criss-cross in order to increase the turbulence inside the tube by increasing the flow area covered by protrusions.  Additionally, in view of Ruckwied’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the opposing projections of Geskes criss-cross in order to lower the pressure loss through the tube.    Further, in view of Ruckwied’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the connecting side wall portions as semi-cylindrical sections in order to improve airflow around the tube, whereby a curved surface is more aerodynamic than a flat surface, as is well-understood in the art.
Re Claim 31. Geskes as modified by Ruckwied teach the projections extend at an angle to the direction of flow (Geskes “P” is the flow) (Geskes Figures 3a, 3b; Paragraphs 22-23; Ruckwied Figures 2.1-2.5, 4).
Re Claim 32. Geskes teaches a tube (8) for an exhaust gas cooler (Paragraph 22 teaches use in an exhaust gas cooler) comprising: 
at least two projections (9) on an inside of the tube, wherein one of the projections (far right 9 in figure 3b) is implemented closer to a gas inlet (inlet at 8a) in the direction toward the gas inlet and the height of the projection closer to the gas inlet in the direction of a tube axis is smaller than at least one implemented (far left 9 in figure 3b) closer to a gas outlet, wherein the tube is flat (Figures 3a, 3b; Paragraphs 22-23), wherein the tube comprises in cross section two parallel side walls (top and bottom walls of 8) on each of which projections are developed (Figures 3a, 3b; Paragraphs 22-23),
wherein the length of each of the projections in the cross section view of the tube corresponds substantially to distance between projections in the direction from the gas inlet to the gas outlet (Figures 3a, 3b; Paragraphs 22-33; The projections are spaced apart from each other), 
wherein, apart from the projections, the tube has a constant flow cross section (“H” is the tube height, which is constant) (Figures 3a, 3b; Paragraphs 22-23; The top and bottoms of the tube 8 have a constant flow cross section).  
Geskes teaches the projections are aligned top and bottom (Figures 3a, 3b) but fails to specifically teach the projections developed on opposing sides criss-cross; wherein in the cross section view of the tube, the two parallel side walls are connected by substantially semi-cylindrical sections; and wherein in a cross section view of the tube, a length of each of the projections corresponds substantially to an entire length of the each of the two parallel side walls.
However, Ruckwied teaches the projections (7) developed on opposing sides (1, 2) criss-cross (Figure 2.5; Paragraphs 72-80, 121-142); wherein in the cross section view of the tube, the two parallel side walls are connected by substantially semi-cylindrical sections (Figure 4; Paragraph 70 teaches curved sides 3, 4; Paragraphs 121-142); and wherein in a cross section view of the tube, a length of each of the projections corresponds substantially to an entire length of the each of the two parallel side walls (Figure 2.5 illustrates the projections 7 extend substantially across the tube sidewall 1; Paragraphs 121-142).
Therefore, in view of Ruckwied’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the opposing projections of Geskes criss-cross in order to increase the turbulence inside the tube by increasing the flow area covered by protrusions.  Additionally, in view of Ruckwied’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the opposing projections of Geskes criss-cross in order to lower the pressure loss through the tube.  Further, in view of Ruckwied’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the connecting side wall portions as semi-cylindrical sections in order to improve airflow around the tube, whereby a curved surface is more aerodynamic than a flat surface, as is well-understood in the art.  Further, in view of Ruckwied’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a length of the projections corresponds substantially to an entire length of the each of the two parallel side walls in order to optimize the heat transfer area by extending the projection fully across the tube.
Re Claim 33. Geskes as modified by Ruckwied teach the projections extend at an angle to the direction of flow (Geskes “P” is the flow) (Geskes Figures 3a, 3b; Paragraphs 22-23; Ruckwied Figures 2.1-2.5, 4).



WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
Claim Rejections - 35 USC § 112
Claim 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites the limitation "the direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the direction" in line 4.  It is unclear if this direction is the same direction as recited in line 3 of claim 30.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  
Claim 32 recites the limitation "the direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the direction" in line 4.  It is unclear if this direction is the same direction as recited in line 3 of claim 30.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  


(2) Response to Argument

Appellant argues on page 5 of the brief with respect to alleged Error #1 that “the examiner has inadvertently failed to respond to the arguments because the examiner has provided no answer and not one word of rebuttal in the Advisory Action dated January 19, 2021. Alternatively, perhaps, the rejection of claims 30-33 under 112 has already been withdrawn in the Advisory Action. Either way, in view of no written rebuttal, it is not possible for Appellant to write new arguments in this appeal brief”. 
Contrary to Appellant’s assertion, the 112 rejections were never withdrawn in the Advisory Action.  The Advisory Action dated 1/19/2021 states that the after-final amendment was not entered and that the claims are all still currently rejected.  No change in the rejection was made from the final office action, thus all 112 rejections were still being maintained.  Further, MPEP714.13(II) states in regards to after-final amendments and advisory actions that “Ordinarily, the specific deficiencies of the amendment need not be discussed”.  Additionally, MPEP714.13(II) states that “Further examination of the application may be obtained by filing a continued prosecution application (CPA) under 37 CFR 1.53(d), if the application is a design application”.  If the applicant had wished to have the amendments considered and addressed in more detail, the appellant had the option to file a continuation as outlined in the MPEP or alternatively call the examiner to discuss the issues (neither of which the Appellant has done).  Therefore, the Appellant’s argument should not be found persuasive.

Appellant further states on page 5-6 of the brief that “any potential new arguments in an Examiner’s Answer by the examiner on this point must be written under “New Grounds of Rejection” because the examiner already had a chance to write a rebuttal on January 19, 2021 but deliberately chose not to do so, and thereby forcing the Appellant to submit an appeal brief”.
The appellant is factual incorrect in the assertion that a response to arguments constitutes new grounds of rejection.  MPEP1207.03(a)(II) clearly states “Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection”.  Since the statutory basis and evidence currently remains the same, any response to the appellants’ argument would not constitute new grounds of rejection.  Additionally, it is noted that the appellant was not forced to submit an appeal brief as alleged by the appellant.  The appellant had several options after the final rejection to advance prosecution, including conducting an interview to discuss the issues of the case (which the appellant chose not to do).  Thus the appellant deliberately chose to file the appeal brief of their own accord.  Therefore, the appellants’ arguments should not be found persuasive.

Appellant argues on page 6-7 and 10 of the Appeal Brief with respect to the last part of alleged Error #1 that “the direction” is not indefinite.
This argument is moot in view of the withdrawn rejection as outlined above.

Appellant argues on pages 7-8 of the Appeal Brief with respect to alleged Error #2 that “the length” is not indefinite.
Claim 30 line 9 recites “the length” without antecedent basis.  The Appellant argues that only a single cross-sectional view is possible and thus only a single inherent length is attributable to the 

Appellant argues on pages 8-10 of the Appeal Brief with respect to alleged Error #3 that “wherein the length of each of the projections in the cross section view of the tube corresponds substantially to distance between projections in the direction from the gas inlet to the gas outlet” is not indefinite.
Claims 30 and 32 recite “wherein the length of each of the projections in the cross section view of the tube corresponds substantially to distance between projections in the direction from the gas inlet to the gas outlet”.  It is unclear what this exact measurement is trying to claim, nor is it clear if the length is referring to the distance from inlet to outlet, from top to bottom of the tube, or from right to left of the tube.  It is further unclear what the exact scope of “corresponds substantially” entails since corresponds is a relative term modifying another relative term substantially.  Additionally, since the projections are angled, it is unclear if the distance between 
Appellant further states that “the limitations of claim 30 are specifically supported by the limitations of claim 12, claim 15, Figure 1, Figure 2, lines 14-16 in page 4 of the specification, lines 5-9 in page 5 of the specification, and lines 1-5 in page 5 of the specification”.  However, the claim is being rejected as indefinite and not as new matter, wherein support for the limitation doesn’t change the clarity of the limitation.  Appellant then cites lines 14-18 of the appellants’ specification, which recites “In the direction of the tube axis the projections have substantially a width that corresponds substantially to the distance between two projections. The projection seen in Fig. 2 of the projection 14 in the direction of the tube axis corresponds substantially to the width seen in Fig. 2 of flat tube 10 without the rounded side sections”.  However, as seen in the copied passage, the specification is discussing a “width” and not any term recited in the claim.  As such, the recited passage does not clarify the claim limitations.  Appellant again argues that “the length” is allegedly shown in Figure 2 of the appellants’ drawings.  However, as discussed in detail above, the term “the length” is indefinite.  Further, while appellant can refer to Figure 2, Figure 2 is not in recited in the claims per se.  As such, the appellant cannot solely rely on Figure 2 as providing clarity to the claim language at issue, especially since no length is even labeled in original Figure 2.  Additionally, the appellant has provided an annotated Figure 2 

Appellant argues with respect to alleged error #3-1 that the measurement is clear.  However, appellant again relies on the annotated Figure 2 to support their position, wherein annotated Figure 2 is not support by the original disclosure.  Further, the labeling of “the length” does not clarify the rest of the limitation or the measurement of the distances.  Therefore, the appellants’ arguments should not be found persuasive.

Appellant argues with respect to alleged error #3-2 that “there is no ambiguity because it would be impossible to view any distance from inlet to outlet in the claimed cross view as shown in Fig. 2 above”.  However, no inlet or outlet is shown in Figure 2, thus it is unclear as to how Figure 2 could define the distance from inlet to outlet.  Therefore, the appellants’ arguments should not be found persuasive.

Appellant argues with respect to alleged error #3-3 that “there is no ambiguity because the distance in the direction of top to bottom of the tube is already defined in lines 3 and 4 of claim 30 as “the height” of the projection”.  It is unclear what the appellant is attempting to argue here since the indefinite limitation (“wherein the length of each of the projections in the cross section view of the tube corresponds substantially to distance between projections in the direction from the gas inlet to the gas outlet”) does not recite the height of the projections.  Further, the 

Appellant argues with respect to alleged error #3-4 that “The examiner erroneously states that it is unclear if the length is referring to “from right to left of the tube” in line 17 of page 3 of the Final Office Action.  With all due respect, however, there is no ambiguity because the length, in fact, refers to from right to left or from left right of the tube in Fig. 2”.  However, the appellants’ assertion is not recited in the claims, nor is “the length” properly defined in the claims (as discussed in detail above).  Again, Figure 2 is not recited in the claims and thus cannot alleviate the clarity issues of the claim limitations.  Therefore, the appellants’ arguments should not be found persuasive.

Appellant argues with respect to alleged error #3-5 that in reference to the angled projections that “there is no ambiguity because claim 30 already specifically recites how the distance is measured. Claim 30 does not just claim “the distance” but the limitation claims “the distance between projections in the direction from the gas inlet to the gas outlet”.  However, this does not clarify the measurement points between the angled projections.  Is the measurement being determined from one tip of the projection to another tip of an adjacent projection?  Is the measurement being determined in parallel to each projection?  Is it being measured from a front end of the projection to an adjacent back end of the projection?  The appellants’ response does 

Appellant argues with respect to alleged error #3-6 that “The examiner erroneously states that it is unclear “as to what cross-sectional view is being relied upon to determine the lengths and distances” in lines 21 and 22 of page 3 of the Final Office Action. With all due respect, however, there is no ambiguity because claim 30 claims “the cross section view of the tube” and there can only be one and only one cross section view of the tube. Furthermore, claim 30 recites that “the tube has a constant flow cross section” and “wherein in the cross section view of the tube, the two parallel side walls are connected by substantially semi-cylindrical sections”.  However, as discussed above, the appellant is incorrect in the assertion that there is only one cross sectional view of the tube.  The cross-sectional viewpoint can be taken transversally (as seen in Appellants’ Figure 2) or can be taken longitudinally (as seen in Appellants’ Figure 3).  Further, the cross-sectional view of Figure 3 is still connected at the side walls by semi-cylindrical sections. Thus, even the appellants’ own disclosure shows multiple types of cross-sectional viewpoints can be utilized in viewing the tube.  Therefore, the appellants’ arguments should not be found persuasive.

Appellant argues with respect to alleged error #3-8 (it is noted that no alleged error #3-7 was contained in the appeal brief) that “The examiner erroneously states that “For examination purposes, the limitation has been interpreted as the projections are spaced apart” in lines 1 and 2 of page 4 of the Final Office Action. In other words, the examiner has erroneously decided to not examine “wherein the length of each of the projections in the cross section view of the tube corresponds substantially to distance between projections in the direction from the gas inlet to the gas outlet” in claim 30”.  This is not accurate.  In view of the indefiniteness, the examiner has tried to best determine the meaning of the claims and applied a reasonable interpretation of the claims.  If appellant had wished for a more specific interpretation, the appellant was free to further amend and clarify the claim language so as to no longer be indefinite.  Therefore, the appellants’ arguments should not be found persuasive.

Appellant agues on page 11 of the Appeal Brief with respect to Claims 12, 20, and 22 and alleged Error #4 that “First, the examiner erroneously states that “A flat tube with parallel side walls would have a rectangular shape” in lines 13 and 14 of page 12. This is simply false as proven below. Fig. 2 of the original drawings shown below contains two parallel side walls, but Fig. 2 does not show a rectangular shape” and “One can find the definition of a “tube” from internet instantly as “a long hollow cylinder of metal ...” or “ a thing in the form of or resembling a tube.” With all due respect, Appellant submits that disclosure of a “rectangular pipe” by Geskes is not a disclosure of a flat tube.”

The appellant is arguing issues not recited in the claims.  Specifically, claim 12 recites “wherein the tube comprises in cross section two parallel side walls”.  Figure 3B of Geskes illustrates a tube (8) with a top and bottom parallel walls.  Figures 3A and 3B further illustrate that the walls are planar in nature and therefore considered flat.  Appellant further argues that a pipe is not a tube.  This is not found persuasive.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., specific shape of the tube) are not recited in the rejected claim(s).  Although the 

Appellant argues on page 11-12 of the Appeal Brief with respect to alleged Error #5 that “Appellant is not even sure if the above rectangular pipe would be considered “flat” and Appellant submits that the above rectangular pipe definitely does not show a tube, a flat tube, or a tube with two parallel sides”.
As discussed above in detail in response to alleged error #4, it has been shown that Geskes teaches a flat tube.  Further, the planar surfaces of Geskes would render the tube “flat” since “flat” is defined as “having a continuous horizontal surface” and as “having a relatively smooth or even surface” (see Merriam-Webster dictionary).  Since the top and bottom surfaces of Geskes have a continuous horizontal surface that is even, Geskes teaches a flat tube. Therefore, the appellants’ arguments should not be found persuasive.

Appellant argues on page 12 of the brief with respect to the 103 rejection of Claims 30-33 that “With regard to claim 30, the examiner erroneously recites that the limitation “wherein the length of each of the projections in the cross section view of the tube corresponds substantially to distance between projections in the direction from the gas inlet to the gas outlet” because Geskes shows the “projections are spaced apart from each other.” Without conceding, even if Geskes shows that the projections of Geskes are spaced apart from each other, that does not cure the fact that Geskes fails to show the claimed limitation “wherein the length of each of the projections in the cross section view of the tube corresponds substantially to distance between projections in the direction from the gas inlet to the gas outlet.” Ruckwied does not cure this deficiency. Accordingly, for this reason alone and nothing else, the rejection of claim 30 should be withdrawn”.
The limitation in question has been rejected under 112(b) as being indefinite.  As best understood in view of the indefiniteness, the limitation has been interpreted as requiring spaced apart projections.  As illustrated in Figures 3A-3B of Geskes, the projections are spaced apart from one another along the flow path from the inlet to the outlet, thereby satisfying the limitation.  Therefore, the appellants’ arguments should not be found persuasive.

Appellant argues on page 12 of the reply that “With regard to claims 31-33, Applicant respectfully submits that these claims would be allowable by virtue of their dependency to claim 30”.
Since claim 30 has been properly rejected, claims 31-33 are not allowable by virtue of their dependency to claim 30. Therefore, the appellants’ arguments should not be found persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRAVIS C RUBY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.